DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Allowable Subject Matter
Claims 1-4, 6-15, 19, and 22 are allowed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al (“Touchplates: Low-Cost Tactile Overlays for Visually Impaired Touch Screen Users”, ASSETS ’13, October 21-23, 2013, Bellevue, WA, USA) in view of Nessel (US 20160266610 A1) and Sumitomo (JP 2014-149675 A).
As recited in independent claim 18, Kane et al show a method for re-configuring an operating arrangement of a machine, wherein the operating arrangement includes an operating device (including touch screen) having a touch-sensitive display (touch screen) for inputting operating instructions (“enter text, including city names, to re-center the map accordingly”, see 4.2(a) on page 5) for the machine (computer) by an operator (“user”, see 4.2(f) on page 5) of the machine (computer), and first and second operating masks (QWERTY keyboard touchplate and Mouse touchplate, for example) that are each attachable (“we applied double-sided tape”, see 4.2 on page 4) to the operating device (touchscreen); wherein the first operating mask (QWERTY keyboard touchplate) is detachably (“remove an existing touchplate”, see 3.2 on page 4) attached (“we applied double-sided tape”, see 4.2 on page 4) to the operating device (including touchscreen) and at least partially covers (see Fig. 1, for example, which shows QWERTY keyboard touchplate at least partially covering a touchscreen) the touch-sensitive display (touchscreen), and localization markers (“keys may be cut out of the touchplate body, or may be marked with tactile features in the case of a transparent touchplate”, see 3.3 on page 4) of the first operating mask (QWERTY keyboard touchplate) lie over first specified areas (see areas 
As recited in independent claim 18, Kane et al are silent regarding whether said machine is a construction machine.
As recited in independent claim 18, Nessel (US 20160266610 A1) shows a construction machine.
Moreover, the Examiner finds that a construction machine was predictable before the effective filing date.

As recited in independent claim 18, Kane et al are silent regarding whether the operating device comprises at least one first alignment feature for aligning the first operating mask on the operating device in a pre-defined first operating position relative to the operating device, the first mask in the pre-defined first operating position, aligning the second operating mask in a second pre-defined operating position relative to the operating device by the user of at least one of the at 
Regarding independent claim 18: Nessel shows at least one first alignment feature (see receiving cavity 7 whose shape constitutes at least one first alignment feature). Nessel teaches that “receiving cavity 7 is designed such that the display unit 3 is aligned with a frame region 8 of the frame of the operating device 1 without any perceptible projection” [0054].
Furthermore, Sumitomo discloses first (see 50 in Fig. 1) and second (see 50 in Fig. 4) operating masks each detachably attachable (see [SOLUTION] “design panel (50) is detachably mounted on the holding member so as to be separated from an operation unit”) to an operating device, aligning a first operating mask (see Fig. 1) in a pre-defined operating position, removing the first operating mask (50 in Fig. 1) from the operating device (including circuit board 10), aligning the second operating mask (compare Fig. 4 to Fig. 1) in a pre-defined operating position (“the design panel 50 is changed” [0023]) relative to the operating device (“operating unit” [0023]) by use of at least one first alignment feature (see alignment features in annotated Fig. 2, below) of the operating device (“operating unit” [0023]) by use of at least one of the at least one first alignment feature of the operating device (see alignment feature in annotated Fig. 2 in the Final Rejection mailed 07/15/2021).
Moreover, the Examiner finds that pre-defined operating positions were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use alignment features to align first and second operating masks in first and second pre-defined operating positions as suggested by Nessel and Sumitomo et al. The rationale is as follows: one of ordinary skill in the art would have had reason to avoid perceptible projection for 
As recited in claim 17, Kane et al teach that detachably attaching the second operating mask (Mouse touchplate, for example) comprising sliding (“Mouse. May be slid across the surface like a mouse”, see 3.3 on page 4) onto the operating device (including touchscreen).
As recited in claim 20, Kane et al are silent regarding whether operating instructions comprise an operating instruction for setting an operating parameter of a construction machine.
As recited in claim 20, Nessel teach setting operating parameters of a construction machine (“an operating device for a construction machine, wherein the operating device comprises a plurality of operating elements for adjusting operating parameters of the construction machine, and a display unit which is configured to display technical data, in particular at least one of the set operating parameters, operating instructions, service instructions and/or temporary operating states of individual function units of the construction machine. An operator may thus trace, among other things, the operating parameters currently adjusted by him/her on the display unit. This provides the operator at any time with an overview showing 
Moreover, the Examiner finds that setting an operating parameter of a construction machine was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art before the effective filing date to set operating parameters of a construction machine as taught by Nessel. The rationale is as follows: one of ordinary skill in the art would have had reason to empower an operator at a screed control stand to control and trace a screed heating temperature as taught by Nessel (“operating parameters, such as a tamper speed, a screed heating temperature, a conveyor speed of the material conveyor system, a paving mode as well as other operating parameters, may be thereby adjusted” [0027]; see also Fig. 4 and its description in the text; see also [0013] “a display unit which is configured to display technical data, in particular at least one of the set operating parameters, operating instructions, service instructions and/or temporary operating states of individual function units of the construction machine. An operator may thus trace, among other things, the operating parameters currently adjusted by him/her on the display unit. This provides the operator at any time with an overview showing whether the selection of the operating parameters has been correctly made”) while improving tactile feedback to touch screens via low-cost, customizable hardware guides that are placed on top of a touch screen and recognized by software as taught by Kane et al (see 1 on page 1). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al (“Touchplates: Low-Cost Tactile Overlays for Visually Impaired Touch Screen Users”, ASSETS ’13, October 21-23, 2013, Bellevue, WA, USA) in view of Nessel (US 20160266610 A1) and .
Kane et al show a method as described above.
Regarding claim 21: Kane et al disclose that illustrated touchplates are merely examples (“starter kit of touchplates”, see 3.3 on page 4), and that users may generate customized touchplates (“To change the keyboard size, the user may edit the source file to produce a larger or smaller keyboard, fabricate a new overlay from the modified file, and use it with the existing application without explicit configuration or code changes”, see 3.1 on page 3) according to user preferences (“a user may wish to use a QWERTY keyboard touchplate, but may desire a keyboard that is larger … than the default keyboard”, see 3.1 on page 3).
As recited in claim 21, Kane et al do not explicitly disclose that changing the programming of the touch-sensitive display comprises adding a further input area on the touch-sensitive display that is represented by one of the second specified areas of the touch-sensitive display, wherein the further input area is covered by the first operating mask when the first operating mask is in the first operating position, and the further input area is accessible when the second operating mask is in the second predefined operating position.
Regarding claim 21: Eguchi et al teach that keyboards without numeric keypads and keyboards with numeric keypads are art-recognized equivalents (“virtual keyboard 212 is, for example, a so-called full keyboard provided with function keys and a numeric keypad. Of course, a keyboard without the function keys and numeric keypad may also be used for the virtual keyboard 212” [0083]).
The Examiner finds that keyboards without numeric keypads and keyboards with numeric keypads were both predictable prior to the effective filing date.
.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. The combination of references addressed in Applicant’s arguments does not correspond to the combination of references serving as grounds for rejection in the instant office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bi et al (US Pat. No. 5867106 A) disclose a full keyboard (see Fig. 66a) and a keyboard without a numeric keypad (see Fig. 66b).
Khosropour et al (US 20140108936 A1) disclose “user interaction application may enable multiple user interaction devices to provide the user with multiple target functions (e.g., keyboard widget functions, number keypad widget functions, various other widget functions, etc.) without requiring the need for a given user interaction application to switch between two or more different target functions. For example, the user interaction application may enable a first user interaction device to function as a full keyboard unit, and a second user interaction device to function as a number keypad unit or other widget units, etc., and a third user interaction device to function as a control for home appliances, etc. As described in more detail below, through the user interaction application, a user may combine different user interaction devices for different uses. Many different user-configured variations are possible. Accordingly, in various embodiments, two or more user interaction devices may be used separately from each other or may be used together to function as a single unit” [0048] (see especially Figs. 9 and 11).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
10/23/2021